Citation Nr: 1212486	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-39 153	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to September 15, 2005, for an award of service connection for Tailor's bunion, tinea pedis, and onychomycosis of the right foot.  

2.  Entitlement to an effective date prior to September 15, 2005, for an award of service connection for Tailor's bunion, tinea pedis, and onychomycosis of the left foot.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from June 1975 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In October 2000, the Veteran testified at a local RO hearing (commonly called a travel Board hearing) before the undersigned Veterans Law Judge (VLJ) sitting at Atlanta, Georgia.  A transcript of that proceeding is of record.  

At the travel Board hearing the Veteran and his representative asserted that there was error in one or more prior RO adjudications.  See pages 6 and 9 of the transcript of that hearing.  When a claimant seeks retroactive benefits based on alleged past adjudicative error, VA should inform him of the need to file a motion for revision of a past rating decision on the grounds of clear and unmistakable error (CUE).  Comer v. Peake, 552 F.3d 1362, 1371 (Fed.Cir. 2009) (not addressing whether VA had a duty under 38 U.S.C.A. § 5103(a) to do so because any such failure was not reversible error since there is no time limit for filing a CUE claim under 38 C.F.R. § 3.105(a)).  Thus, as was explained by the presiding VLJ, this matter is referred to the RO because it is a separate adjudicative matter using a separate and distinct standard of law than that which the Board will address in this decision.  The Board notes that the Veteran and his representative, in asserting CUE, should specifically address which rating decision, i.e., in 2000 or in 2002, or both, is alleged to have been the product of CUE and the specific reasons or bases for the alleged error (asserted at the travel Board hearing to be a failure to provide the Veteran with a VA nexus examination and, apparently, because the evidentiary basis upon which service connection was ultimately granted in 2006 was allegedly the same as it was at the time of one or more of the rating decisions which were the product of CUE).  

Accordingly, the issue of whether there was CUE in one or more prior rating decisions has been raised by the record but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action. 
FINDINGS OF FACT

1.  The Veteran's original claim for service-connection for Tailor's bunion, tinea pedis, and onychomycosis of the feet was received on April 27, 2000.   

2.  In a rating decision in July 2000, the RO denied the claim of service connection for disability of the feet; after the Veteran was notified of the adverse determination and of appellate rights he did not appeal the rating decision.  That decision is final.  

3.  Pursuant to the November 9, 2000, the Veterans Claims Assistance Act of 2000, which became effective November 9, 2002, and eliminated the requirement of submitting a well grounded claim; the RO readjudicated the claim in January 2002 and after the Veteran as notified of the adverse determination and of appellate rights he did not appeal the rating decision.  That decision is final.  

4.  The Veteran's current application to reopen the claim for service-connection for Tailor's bunion, tinea pedis, and onychomycosis of the feet was received on September 15, 2005. 

5.  Any treatment records for Tailor's bunion, tinea pedis, and onychomycosis of the feet which predate the September 15, 2005, application to reopen the claim do not reflect an intent to claim VA benefits and there is otherwise no earlier formal or informal claim for service-connection for Tailor's bunion, tinea pedis, and onychomycosis of the feet. 


CONCLUSIONS OF LAW

1.  The unappealed rating actions of July 2000 and January 2002, which denied service connection for disability of the Veteran's feet and of which the Veteran was notified, were not appealed and are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010).  

2.  The criteria for an effective date prior to September 15, 2005, for an award of service connection for Tailor's bunion, tinea pedis, and onychomycosis of the right foot have not been met.  38 C.F.R. § 3.400(b)(2)(i) (2010).  

3.  The criteria for an effective date prior to September 15, 2005, for an award of service connection for Tailor's bunion, tinea pedis, and onychomycosis of the left foot have not been met.  38 C.F.R. § 3.400(b)(2)(i) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran pre-adjudication, content-complying VCAA notice as to the underlying claim of service connection in October 2005.  Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.   Dingess at 19 Vet. App. 473.  

Here, any potential error in not providing the Veteran with notice as to how to establish entitlement to an earlier effective date was harmless because VA followed proper remedial processes to cure any such defect, thereby providing the Veteran a meaningful opportunity to participate in the processing of his claims.  Specifically, he had the opportunity to submit additional argument and evidence, and to address the issues and present testimony at a hearing, which he did at the October 2010 travel Board hearing.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (citing Mayfield, 444 F.3d at 1333-1334; Dingess, 19 Vet. App. at 492; Pelegrini, 18 Vet. App. at 122-124).  

Further, in its notification letter enclosing the rating decision granting service connection, the RO indicated what the Veteran should do if he disagreed with this decision.  At that point, the only disagreement could be with the level of the evaluation assigned or the effective date, as service connection had been granted.  

The subsequent statements of the Veteran and his representative in pleadings and testimony on file reflect that they were aware that to establish entitlement to an earlier effective date for service connection, either the filing of an earlier claim or evidence of earlier factual entitlement was needed.  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Here the Veteran's service treatment records (STRs) are on file.  His VA treatment records are on file, as are his private treatment records.  He was afforded a VA nexus examination for the disabilities at issue in February 2006.  At the travel Board hearing neither the Veteran nor his representative suggested that there were any outstanding records which were needed to fairly adjudicate the claims.  

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist. 

Background

The Veteran's STRs were received by VA in December 2001 and show that in November 1981 he complained of a painful corn which had been treated in the past with over-the-counter medications.  He also complained of itchy feet.  An examination revealed a lesion over the distal interphalangeal joint of the right 5th toe and the assessment was tinea pedis at that site.  Reduction of all lesions was planned and he was to return to the clinic as needed for routine care or surgical consultation.  

In March 1982 the Veteran complained of pain in his left foot.  On examination he had a prominence of the lateral aspect of the left 5th metatarsal head with a lesion, erythema, and tenderness to palpation.  The assessment was an inflamed lesion.  In February 1983 he underwent reduction of a Tailor's bunion of the right 5th metatarsal.  In March 1983 he complained of having a problem with continuing and increased pain in his right foot.  It was also noted that he had a Tailor's bunion, with inflammation, of the left foot.  Another clinical notation the next day noted marked swelling of the left 5th metatarsophalangeal joint.  

On a March 1983 examination for separation it was reported that the Veteran had foot troubles consisting of Tailor's bunion and that proper footwear was recommended.  In an adjunct medical history questionnaire it was reported that the Veteran had or had had foot trouble.  

In April 1983 it was again noted that the Veteran had a Tailor's bunion with inflammation, of the left foot.  

The Veteran's original claim for service connection for disability of his feet, VA Form 21-526, was received on April 27, 2000.  He reported having severe problems with his feet from military shoes.  He reported having been treated during service from 1975 to 1983 for ingrown toenails, calluses, and foot fungus.  He also reported not having had any civilian treatment during or since military service.  

The RO sent the Veteran a letter, dated May 30, 2000, to his address as listed on his original claim, informing him that his claim had been received but that VA was not permitted to help collect evidence to support his claim unless his application was complete, and a complete application was called a "well grounded claim."  Such a claim was one which was capable of substantiation and could be supported by evidence; it was a claim which was plausible and had merit on its own or was capable of substantiation.  He was informed that to meet the requirements of a well grounded claim for service connection there had to be medical evidence showing current disability, evidence of incurrence or aggravation during service, and medical evidence of a link between the current disability to the in-service findings or diagnosis.  His testimony that his current disability was the result of an inservice event or had its onset during service was not sufficient to establish a well grounded claim, rather medical evidence was needed to demonstrate this nexus.  To satisfy the requirements for a well grounded claim for service connection for a disability on the basis of a presumption of it being a chronic disease there had to be medical evidence demonstrating the existence of current disability, and medical evidence establishing that the disability became manifest within one year after service discharge.  He was informed that if his application was not complete, it would be found that the claim was not well grounded and VA would not be able to assist him in obtaining additional evidence.  He was informed that VA medical records would be obtained if he provided information as to the approximate dates of treatment, the condition treated, and the name of the medical center.  However, he would have to obtain records from his private physician and submit such records to VA.  

In the May 30, 2000, letter the Veteran was specifically informed that he had to furnish medical evidence showing a current disability involving, in pertinent part, his feet, evidence of inservice incurrence or aggravation, and medical evidence linking current disability to the inservice findings or diagnosis.  Once a well grounded claim was established, VA could assist him in obtaining additional evidence need to establish entitlement to compensation, e.g., private medical records and records of other government agencies, e.g., Social Security.  Also, he might be scheduled for a VA examination.  If the needed evidence was not received within 30 days, his claim would be considered on the basis of the evidence on file.  In order to be considered for the earliest possible effective date based on the current claim, VA had to receive the requested evidence within one (1) year of the date of this letter and if not received by then, if entitlement were otherwise established, benefits could not be paid prior to the date of receipt of the evidence.  

The Veteran did not submit any additional evidence and did not otherwise respond to the May 2000 letter.  

The Veteran was notified by RO letter of July 10, 2000, sent to his address as listed on his original claim, that his claim for service connection for problems with his feet was denied.  A copy of the rating decision was attached and he was informed that his claim had been found to be "not well grounded."  He was informed that if he had further evidence to make his claim well grounded, it should be submitted within 60 days.  In any event, the evidence should be submitted within one year from the date of the RO letter in order for benefits to be awarded from the original date of claim, if entitlement was otherwise established.  A copy of VA Form 4107 was enclosed, which informed him of his appellate rights.  

The Board notes that the July 2000 rating decision made no reference to the contents of the Veteran's STRs (which were not received until December 2001).  

The RO sent the Veteran a letter dated July 12, 2001, sent to his address as listed on his original claim, informing him that on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law and established new VA duties in conjunction with disability claims and changed the old requirements of a claimant having to submit a well grounded claim.  He was informed that the VCAA required VA to review certain claims that were previously denied because they were not well grounded, such as his prior claim for disability of his feet.  He was informed that the VCAA required VA to inform the Veteran of how to substantiate his claim and the VA would make reasonable efforts to get evidence needed to support his claim, e.g., medical records, employment records, and records of other federal agencies.  Also, if VA decided that it was necessary, he would be provided a medical examination.  He was again informed of the three elements needed to establish service connection for a claimed disability (i.e., current disability, inservice incurrence or aggravation, and a nexus between these two).  He was requested to submit information as to who had any relevant records, the time frame covered by any such records, and the condition treated.  He was requested to provide any additional information or evidence which he felt was relevant, or send such evidence to VA.  He was requested to respond within 60 days, and informed that if not received within one (1) year of this letter, and if it were decided that he ultimately was entitled to VA benefits, VA might be able to pay him from the date of receipt of his claim.  However, if the evidence was not received within one (1) year of this letter, and if it were decided that he ultimately was entitled to VA benefits, VA could only pay him from the date of receipt of the evidence.  He was informed that his STRs had been requested.

The Veteran did not respond to the July 2001 letter. 

The Veteran's STRs were received in December 2001.  

By RO letter dated January 11, 2002, sent to his address as listed on his original claim, he was informed that his claim for service connection for bilateral Tailor's bunions was denied.  A copy of the rating decision was enclosed and that rating decision specifically noted that his STRs had been reviewed.  He was informed that if he did not agree with the decision, he should write and state why.  He had one year from the date of this letter to appeal the decision and that "enclosed VA Form 4107, 'Your Rights to Appeal Our Decision,' explains your right to appeal'." 

The Veteran did not respond within one (1) year of the January 11, 2002, RO letter.  

On file is VA form 21-22, Appointment of Veteran's Service Organization as Claimant's Representative, dated February 6, 2003, appointing the Veteran's current service representative as having his Power of Attorney to represent him before VA.  

On March 21,2003, the Veteran's then representative submitted a statement noting that the Veteran had submitted a Power of Attorney on February 6, 2003, which was put into the system on February 10, 2003, but computer records did not confirm this and it was requested that this be corrected.  

On September 15, 2005, the Veteran's VA Form 21-4138, Statement in Support of Claim, was received in which he stated that he wanted to "reopen my compensation claim for bilateral taylor's [sic] bunions."  He further stated that he was attaching medical records from his physician and enclosing an authorization to obtain clinical records.  He stated that he intended to present a letter from his physician linking his current medical condition to his military service.  He also attached copies of his STRs, and requested advice as to VA requirements for his claim.  

Attached to the Veteran's September 15, 2005, application to reopen his claim were statements of January and February 2005 of Dr. B. of the Allied Ankle & Foot Care Center.  In the January 2005 statement it was reported that the Veteran had been treated for disability of the left 5th metatarsal, athlete's feet (of both feet), and residuals of old trauma of the left great toe.  The Veteran related a history of having had chronic foot problems during his military service, with injuries of his feet, and that his condition had worsened in recent months.  In the February 2005 statement it was reported that he had bone spurs underlying of both great toes.  He received an injection of pain relieving medication for a Tailor's bunion of the left foot.  Both statements show that the diagnoses were bursitis-bunion of the left foot, exostosis of both great toes, bilateral tinea pedis, and bilateral gastrocnemius soleus equines.  

In VA Form 21-4138, Statement in Support of Claim received on September 29, 2005, the Veteran requested a complete copy of his STRs so that they could be submitted to his physician for review.  

The RO sent the Veteran, to his address as listed on his original claim, a letter dated October 5, 2005, informing him of the requirements and respective duties under the VCAA.  

Received on October 15, 2005, were records of 2004 to 2005 from Dr. F.  In March 2004 it was noted that the Veteran had onychomycosis and bilateral bunions.  In January 2005 he had multiple complaints of pain and tenderness of the ball of the left foot, under the left 5th metatarsal, and also bone spurs underlying under each great toe, due to a history of trauma many years ago.  

Received on October 19, 2005, were records of Allied Ankle & Foot Care Centers of September and October 2005.  In September 2005 the Veteran's podiatrist reported that the Veteran related that during military service he had dropped a cabinet on his toe, and the nail came off. Also during service he had a history of athlete's feet and had also been diagnosed as having bunions.  He continued to have these problems and was applying for disability.  He currently complained of a callus under the left 5th metatarsophalangeal joint and pain in the left 1st metatarsophalangeal joint, as well as athlete's feet. After an examination the assessments were hallux valgus and talus bunion of the left foot; tinea pedis of the left foot' onychomycosis hallus of the left foot, and pain in the left foot.  X-rays had revealed Tailor's bunion of the left 5th metatarsal and a bunion of the 1st metatarsophalangeal joint with hallux abducto valgus.  In an October 2005 statement from the Veteran's treating podiatrist it was reported that the Veteran's diagnoses were (1) Tailor's bunion of the left foot; (2) hallus abducto valgus of the left foot; (3) tinea pedis of the left foot; and (4) onychomycosis left hallux.  The podiatrist opined that the diagnoses 1, 2, and 4 were likely related to the Veteran's work during military service.  

Received in December 2005 was a November 10, 2005, statement from the Veteran's treating podiatrist (that signed the October 2005 statement) in which it was reported that the Veteran's diagnoses were (1) Tailor's bunion of the left foot; (2) hallus abducto valgus of the left foot; (3) tinea pedis of the left foot; and (4) onychomycosis left hallux.  The podiatrist opined that these conditions were likely related to the Veteran's work during military service.  

The Veteran was afforded an official examination in February 2006 at which time it was reported that the Veteran had had chronic bilateral tinea pedis with onychomycosis, and bunions, since 1977.  On examination he had hallux valgus of both feet as well as thickening and discoloration of the toenails.  X-rays of the feet were within normal limits.  The diagnoses were bilateral tinea pedis with onychomycosis and bilateral Tailor's bunions.  

A March 2006 rating decision granted service connection for Tailor's bunion, tinea pedis, and onychomycosis of each foot, and separate 10 percent ratings were assigned for each foot, all effective September 15, 2005.  

Subsequently, a VA outpatient treatment (VAOPT) record in August 2001 was received which shows, in pertinent part, the Veteran had tinea pedis and ingrown toenails.  

At the October 2011 travel Board hearing the Veteran testified that he had originally filed his service connection claim in February 2000 but when he called about a year later to get an up-date he was told that his paperwork was missing.  So, he filed his claim again.  Later, he got a VA letter stating that his claim had been denied.  At that point he did not immediately re-file his claim but he "did receive another letter, which I placed a copy of in the notice of disagreement from the VA that even though the case had been denied, it had been looked at again" and was considered to be a case that should be reopened based "on some type of audit" that went on at that time.  Page 3 of the transcript of that hearing.  He believed that it was in 2003 that he had been encouraged to come down and re-file his claim, which he did.  Thus, he thought the effective date should be in February 2000.  Page 4.  He had not initiated an appeal within one year of the July 2000 RO denial.  Pages 4 and 5.  But he had refilled his claim within one year.  He had been furnished the January 2002 rating decision that again denied his claim.  As to receiving a letter notifying him that he could appeal the January 2002 rating decision within one year, the language in the letter indicated he could re-file within a year.  As the Veteran recalled, he had re-filed within one year of the January 2002 RO denial.  Page 5.  

Law and Regulations

Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  The exception to this is that as for claims for disability compensation based on direct service connection, the effective date to be assigned is the day following separation from active service or the date entitlement arose, if a claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  38 C.F.R. § 3.400(b)(2)(i).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

The effective date for the grant of service connection based upon new and material evidence, other than evidence from service department records, which was received after the final disallowance of a claim, is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q).  

Any communication or action indicating intent to reopen a claim from a veteran may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

A report of VA treatment will be accepted as an informal claim to reopen if the report relates to a disability, which may establish entitlement.  38 C.F.R. § 3.157(a). 

Once a formal claim for compensation has been allowed, receipt of a report of VA outpatient treatment will be accepted as an informal claim to reopen, if a claim specifying the benefit sought in received within one year from the date of such treatment.  38 C.F.R. § 3.157(b). 

Analysis

The current effective date of September 15, 2005, for service connection for the disabilities herein at issue was set by the March 2006 rating decision that granted service connection as of the date of receipt of the Veteran's application to reopen his claims which was received on September 15, 2005.  

It is contended that the proper effective date is either the date of receipt of his initial claims for service connection, in April 2000.  

After being notified of the July 2000 rating decision which initially denied the original claim filed in April 2000, the Veteran did not initiate an appeal by filing a NOD within one year of the notification of that denial.  

Thereafter, because of the enactment of the VCAA (the "audit" to which the Veteran referred in his testimony), the RO notified the Veteran in July 2001 that he was no longer required to submit a well grounded claim before VA would assist him in developing information and evidence to support or substantiate the claim.  Although he was requested to provide additional information and evidence, he never did so.  Thus, after receipt of his STRs in December 2001, he claim was again denied and he was notified of this second denial by RO letter of January 11, 2002.  However, again, he did not initiate an appeal by filing an NOD within one year of the January 11, 2002, RO letter.  

It must also be noted that the receipt of the Veteran's STRs was not a basis for granting service connection for the disabilities herein at issue inasmuch as they were on file at the time of the January 2002 rating decision.  Indeed, the ultimate grant of service connection by the March 2006 rating decision was premised upon medical opinions establishing a nexus between the claimed disabilities and the Veteran's military service.  

Accordingly, the RO decisions in July 2000 and January 2002, of which the Veteran was notified and which he did not appeal, became final.  

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute informal claims for service connection.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).  

At the travel Board hearing the Veteran testified that he believed that he had originally filed his claim in February 2000 but that after a year he called for an up-date and was told his paperwork was lost.  Thus, he re-filed his claim (which would be in approximately 2003).  

In this regard, if a claim is submitted and not adjudicated, it remains pending until it is finally adjudicated.  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007); 38 C.F.R. § 3.160(c) (2010).  In such a case, the effective date for an award of benefits will be the effective date applicable to the original claim.  Williams v. Peake, 521 F.3d 1348 (Fed.Cir. 2008); Adams v. Shinseki, 568 F.3d 956 (Fed.Cir. 2009); Ingrams, 21 Vet. App. at 241, 243.  

However, a review of the claims file shows that this is incorrect.  Even if he had filed a claim in February 2000, the fact remains that there is on file VA Form 21-526 which shows that he filed a claim in April 2000 (two month after he alleges he filed his original claim in February 2000).  Thus, the paperwork had not been "lost" by VA as he testified but even if it had been, his claim was nevertheless adjudicated in July 2000.  Thus, even assuming that he had filed a claim in February 2000 there was no pending claim that remained unadjudicated which would serve to afford an effective date for service connection prior to September 15, 2005.  

Also, the presumption of administrative regularity requires that absent of clear evidence to the contrary, it must be presumed that the records on file are kept in accordance with standard VA practices and, essentially, rebuts an allegation that VA lost any previously filed claim.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Here, there is no such clear evidence but, rather, only the Veteran's otherwise uncorroborated testimony which, unfortunately, is not consistent with the evidence on file showing that he actually filed his original claim in April 2000.  

At the Board hearing the Veteran indicated that he believed that he had again re-filed his claim in about 2003 and reportedly within one year of the January 2002 notice letter.  

However, a review of the claim file shows that no correspondence or communication of any kind was received from the Veteran (or any representative) within one year of the January 11, 2002, RO letter. 

Rather, the only communication received in 2003 was VA Form 21-22 dated February 6, 2003, and a notice from the Veteran's service representative that a Power of Attorney had been submitted on February 6, 2003, but that this was not reflected in the computerized records.  However, February 6, 2003, was more than one year after the notification letter mailed on January 11, 2002.  

More to the point, neither the VA Form 21-22 nor the notice from the service representative make reference to the Veteran's having any disability and do not, either directly or indirectly, refer to the Veteran's desire to claim any VA benefit or make reference to any putative outstanding or pending claim for any VA benefit.  

Consequently, the Board must conclude that there was no outstanding and pending unadjudicated claim which either the Veteran or his representative filed in 2003.  

Thereafter, neither the Veteran nor his representative sent any correspondence or communication to VA prior to the receipt of the most recent application to reopen which was received on September 15, 2005.  

In this regard, the August 2001 VAOPT record, while noting that the Veteran had tinea pedis, ingrown toenails, and calluses does not indicate any intent or desire to seek or claim any VA benefit, much less disability compensation.  The mere presence of medical evidence in the record does not establish an intent on the part of the Veteran to seek service connection for the benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran.  Id.  "The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon, 12 Vet. App. at 35 ('The mere presence of the medical evidence does not establish an intent on the part of the [appellant] to seek secondary service connection for the psychiatric condition.... While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.');  38 C.F.R. § 3.155(a) (2006) ('Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [the Secretary] ... 'may be considered an informal claim.' (emphasis added))."  Criswell v. Nicholson, 20 Vet. App. 501 (2006).

In this regard, it must be pointed out that mere treatment alone does not express a belief in entitlement to a VA benefit or otherwise express an intent to claim a VA benefit.  Rather, the mere fact of treatment has no bearing as there is no law or regulation which permits the mere existence of disability for which service connection is later claimed to be a determinative point in the matter of the effective date to be assigned once service connection is ultimately granted.  This includes the August 2001 VAOPT record, which was, at a minimum, constructively on file at the time of the January 2002 RO denial of service connection.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In sum, the unappealed rating decision of July 2000 and January 2002, by the RO, denying service connection for the disabilities at issue, became final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a) (2010).  

By statute and regulation, the effective date for service connection based on a reopened claim cannot be the date of receipt of an original claim that was previously denied.  Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995).  And because of this, prior denials of service-connection by an RO are a bar to an earlier effective date for service connection for the disabilities herein at issue prior to or as of the dates of the rating decisions (in the absence of clear and unmistakable error (CUE), which is a matter being referred to the RO for initial consideration).  Generally see 38 U.S.C. § 5109A (West 2002) and 38 C.F.R. § 3.105(a) (2010).  

"The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In other words, by statute and regulation, the effective date for service connection based on a reopened claim cannot be the date of receipt of an original claim that was previously denied.  Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

Thus, in this case, the earliest possible effective date for service connection is the date of receipt of the September 15, 2005, application to reopen.  

The Board concludes that there is no entitlement to an earlier effective date for an award of service connection.  The law, not the evidence, governs the outcome of this case, and as a matter of law, the claim must be denied.  Sabonis v Brown, 6 Vet. App. 426 (1994).  

Accordingly, an effective date prior to September 15, 2005, for service connection for the disabilities herein at issue is not warranted.  


ORDER

An effective date prior to September 15, 2005, for an award of service connection for Tailor's bunion, tinea pedis, and onychomycosis of the right foot is denied. 

An effective date prior to September 15, 2005, for an award of service connection for Tailor's bunion, tinea pedis, and onychomycosis of the left foot is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


